Citation Nr: 9917733	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  99-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to July 1946 
and again from September 1948 to April 1954.  

This appeal arises from a June 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.  

In a March 1999 statement to the RO, the veteran indicated 
that he had ringing in his left ear since service in 1954 as 
a result of a head injury.  It appears that the veteran is 
making a claim for service connection for tinnitus.  This 
issue is referred to the RO for any development deemed 
necessary.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bilateral hearing loss 
based on service incurrence.  In his February 1999 
substantive appeal (SA), the veteran requested that his claim 
be sent to Washington, D.C. as he would be unable to attend a 
hearing.  He requested that a decision be made on the 
evidence of record.  In March 1999, he submitted a statement 
on a VA Form 1-9 and requested a personal hearing before a 
hearing officer at the RO.  The same month, the RO certified 
the veteran's appeal to the Board of Veterans' Appeals 
(Board).  A personal hearing at the RO was never scheduled.  

Pursuant to 38 C.F.R. § 20.1304(a), an appellant and his or 
her representative, if any, will be granted a period of 
90 days following the mailing of notice to them that an 
appeal has been certified to the Board for appellate review 
and that the appellate record has been transferred to the 
Board, or until the date the appellate decision is 
promulgated by the Board of Veterans' Appeals, whichever 
comes first, during which they may submit a request for a 
personal hearing, additional evidence, or a request for a 
change in representation.  Any such request or additional 
evidence must be submitted directly to the Board and not to 
the agency of original jurisdiction.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether 
the request was timely made or the evidence was timely 
submitted.  

The date of the letter of notification informing the veteran 
that his claim had been certified to the Board for 
disposition was March 12, 1999.  A letter to the Board 
indicating that he had submitted a letter to the RO 
requesting a RO hearing was date-stamped by the Board 
June 17, 1999.  When these Rules require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans 
Affairs.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. 
§ 20.305.  Therefore, the veteran's request for a RO hearing 
was received by the Board within the appropriate timelines 
set forth in 38 C.F.R. § 20.304.   

Based on the foregoing, this claim is REMANDED for further 
development:

1.  The RO should provide the veteran a 
personal hearing before a hearing officer 
at the RO.  If the claim is well-
grounded, additional development, if any, 
necessary as a result of the hearing 
should be performed.  

2.  When the above development has been 
completed, and if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

Thereafter, in accordance with current appellate procedures, 
the claims file is to be returned to the Board for further 
appellate review.  The veteran need take no further action 
until he is informed, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


